EXHIBIT 10.2
THE MEDICINES COMPANY
Form of Non-statutory Stock Option Agreement
Under 2009 Equity Inducement Plan
1. Grant of Option.
     (a) This agreement evidences the grant by The Medicines Company, a Delaware
corporation (the “Company”), on                                   , 2009 (the
“Grant Date”) to                                           , an employee of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2009 Equity Inducement Plan (the
“Plan”), a total of                       shares (the “Shares”) of common stock,
$0.001 par value per share (“Common Stock”), of the Company at a price of
$                                           per Share. Unless earlier
terminated, this option shall expire on the tenth anniversary of the Grant Date
(the “Final Exercise Date”).
     (b) It is intended that the option evidenced by this agreement shall not be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     (a) Options to purchase                                            Shares
will become exercisable (“vest”) on                                           ,
2010. The remaining options will vest in equal monthly installments in arrears
over the three-year period commencing on                    
                     , 2010. This option shall expire upon, and will not be
exercisable after, the Final Exercise Date.
     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     (c) Notwithstanding anything in this option to the contrary, in the event
that the Participant’s relationship with the Company is terminated by reason of
death or disability (within the meaning of Section 22(e)(3) of the Code), then,
in addition to the Shares as to which this option is exercisable as of such
termination date pursuant to the terms hereof, this option shall also become
exercisable for an additional number of

 



--------------------------------------------------------------------------------



 



Shares equal to 50% of the Shares covered by this option which were not
otherwise exercisable as of such termination date. For example, if as of the
termination date, 6,000 shares of a 10,000 share stock option had vested and no
shares covered by such option had been exercised, upon such termination date,
the option would become exercisable for an additional 2,000 shares (50% of
(10,000 — 6,000)) or total of 8,000 shares.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
Shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, an employee of, or consultant
or advisor to, the Company or any parent or subsidiary of the Company as defined
in Section 424(e) or (f) of the Code (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable for a period of one year
following the date of death or disability of the Participant, provided that this
option shall be exercisable only to the extent that this option was exercisable
by the Participant on the date of his or her death or disability, and further
provided that this option shall not be exercisable after the Final Exercise
Date.

 



--------------------------------------------------------------------------------



 



     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge. “Cause”
shall mean: (i) conviction of any felony or any crime involving moral turpitude
or dishonesty; (ii) participation in a fraud or act of dishonesty against the
Company (or, if applicable, a successor corporation to the Company); (iii)
willful and material breach of the Company’s policies (or, if applicable, the
policies of a successor corporation to the Company); (iv) intentional and
material damage to the Company’s property (or, if applicable, the property of a
successor corporation to the Company); or (v) material breach of such
Participant’s non-disclosure, non-competition or other similar agreement with
the Company (or, if applicable, a successor corporation to the Company).
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5. Non-transferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
Notwithstanding the foregoing, a Participant may transfer this option by means
of a gift to a family member (as such term is defined in General Instruction A
to Form S-8, as may be amended from time to time) of such Participant, provided
that prior written notice of such gift is provided to the Company.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                  The Medicines Company
 
           
Dated:                                                                   
  By:
Name:        
 
       
 
  Title:        

 



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2009 Equity Inducement Plan.

                      PARTICIPANT:        
 
                             
 
  Name:        
 
           

             
     
  Date:        
 
       
 
           
 
  Address:        

 